                 Case 1:17-cr-00026-JGK Document 27 Filed 07/01/20 Page 1 of 2
Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000
Fax: +1.212.859.4000
www.friedfrank.com




                                                                                           Direct Line: +1.212.859.8951
                                                                                           Email: evan.barr@friedfrank.com


                                                                                           June 30, 2020

By ECF

Honorable John G. Koeltl
United States District Court Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

             Re:          United States v. Christopher Cummins, 17-cr-00026 (JGK)

Dear Judge Koeltl:

        This firm represents defendant Christopher Cummins in the above-captioned criminal
action. Mr. Cummins is currently scheduled to be sentenced on July 24, 2020, with submissions
due on July 10, 2020. We respectfully write to request a 30-day adjournment of sentencing.

       As Your Honor is aware, Mr. Cummins testified as a government cooperator in the matter
of United States v. Akshay Aiyer in November 2019. Mr. Aiyer was convicted and is presently
scheduled for sentencing by the Court on July 10, 2020.

        There are several issues relevant to both sentencings, including volume of commerce
calculations, which are likely to be resolved at Mr. Aiyer’s sentencing. We would like to
incorporate these determinations into our written sentencing submission. In addition, the
ongoing COVID-19 pandemic has created logistical issues for the defendant and his family
members in preparing for and appearing at a live in-court sentencing which will hopefully be
alleviated, at least to some degree, by an additional adjournment. This is the seventh request to
postpone sentencing in this case.




New York • Washington • London • Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
Case 1:17-cr-00026-JGK Document 27 Filed 07/01/20 Page 2 of 2
